    
Exhibit 10.10




QUIDEL CORPORATION
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS






Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
these Restricted Stock Unit Award Terms and Conditions (“Terms and Conditions”),
Quidel Corporation (the “Company”) has awarded you a Restricted Stock Unit
pursuant to Section 6.11 of the Quidel Corporation 2016 Equity Incentive Plan
(the “Plan”) for the number of shares of the Company’s common stock (“Common
Stock”) indicated in the Grant Notice (collectively, the “Award”). Capitalized
terms not explicitly defined in these Terms and Conditions but defined in the
Plan shall have the same definitions as in the Plan.
The details of your Award are as follows.
1.DISTRIBUTION OF SHARES OF COMMON STOCK. The Company will deliver to you a
number of shares of Common Stock equal to the number of shares of Common Stock
subject to your Award.
2.VESTING. Your Award vests as described on Grant Notice.
3.DIVIDENDS. Your Award will not accrue or be entitled to receive dividends or
Dividend Equivalents, until such time as shares of Common Stock are issued to
you pursuant to the Grant Notice.
4.VOTING RIGHTS. You will not have any rights of a shareholder with respect to
the shares of Common Stock underlying the Award unless and until the Restricted
Stock Units vest and are settled by the issuance of such shares of Common Stock.
5.COMPLIANCE WITH IRC SECTION 409A. This Award is intended to comply with
Section 409A of the Code or an exception thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. If the Award is
subject to Section 409A, the requirements applicable to “specified employees” as
described in Section 5.17 of the Plan shall apply. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided by this Award comply with Section 409A of the Code and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Grantee on account of
non-compliance with Section 409A of the Code.
6.SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares are either (i) then registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.





--------------------------------------------------------------------------------




7.WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution of
shares of Common Stock pursuant to your Award, or at any time thereafter as
requested by the Company, you hereby authorize any required withholding from, at
the election of the Company, the shares of Common Stock distributable to you,
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for, as determined by the Company, any sums required to
satisfy the Federal, state, local and foreign tax withholding obligations of the
Company or a Subsidiary Corporation, if any, which arise in connection with your
Award. In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
8.NOTICES. Any notice required to be delivered to the Company under this Award
shall be in writing and addressed to the Company’s Chief Financial Officer at
the Company's principal corporate offices. Any notice required to be delivered
to you under this Award shall be in writing and addressed to you at the address
as shown in the records of the Company. Either party may designate another
address in writing (or by such other method approved by the Company) from time
to time.
9.GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that the Grant
Notice will govern the timing of any distribution of shares of Common Stock
under your Award.
10.SEVERABILITY. If all or any part of this Award or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Award or the Plan not
declared to be unlawful or invalid. Any Section of these Terms and Conditions
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.





